Citation Nr: 1201420	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) rated 50 percent disabling until December 14, 2009 and 70 percent disabling thereafter.

2.  Entitlement to service connection for a left index finger laceration.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a bilateral ankle disorder.

6.  Entitlement to service connection for shin splints.

7.  Service connection for a respiratory disorder.



REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Waco, Texas.  The case came to the Board from the RO in Roanoke, Virginia.

The Veteran testified before the undersigned Veterans Law Judge at a November 2011 hearing.

The issues of entitlement to service connection for a left knee disorder, a low back disorder, a bilateral ankle disorder, shin splints, and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDING OF FACT

In November 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal with respect to the issues of a higher initial rating for PTSD and service connection for a left index finger laceration is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal with respect to the issues of a higher initial rating for PTSD and service connection for a left index finger laceration by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with respect to the issues of a higher initial rating for PTSD and service connection for a left index finger laceration and, hence, there remain no allegations  of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the issues of entitlement to a higher initial rating for PTSD and entitlement to service connection for a left index finger laceration and it is dismissed as to those issues.



ORDER

The appeal of entitlement to a higher initial rating for PTSD is dismissed.

The appeal of entitlement to service connection for a left index finger laceration is dismissed. 


REMAND

The Veteran contends that he is entitled to service connection for a left knee disorder, a low back disorder, a bilateral ankle disorder, shin splints, and a respiratory disorder. 

At the outset, the Board notes that there are outstanding treatment records that need to be obtained in this case.  The Veteran testified that after his service he was a member of the Army Reserve.  He contends that he was treated for some of the disorders claimed herein, including his ankle problems, while he was in the Reserve.  The claims file does not reflect that any attempt was made to obtain the Veteran's service treatment records from his time in the Reserve.  

Additionally, with respect to the Veteran's claim for service connection for a respiratory disorder, at his hearing dated in November 2011 he reported that he had a pulmonary function test "last month."  The report from this study is not of record and should be obtained.  In fact, given the other needed development in this case, more recent treatment records pertaining to all of the Veteran's claimed disabilities should be obtained and associated with the claims file.

With respect to the Veteran's claim for service connection for a left knee disorder, the Veteran testified that his knee started swelling and hurting while he was running during physical training in service and that he continued to have problems with the knee since then.  A 2009 x-ray showed a normal left knee.  However, a VA examination has not been accomplished to determine if the Veteran in fact has any type of left knee disorder and, if so, if it is related to his service.

With respect to the Veteran's ankles, he also should be afforded a VA examination to determine whether he currently has an ankle disorder that is related to his service.

With respect to the Veteran's claimed shin splints, his service treatment records contain numerous entries pertaining to tibial pain and tibial stress fractures.  The Veteran's separation examination indicates that this condition was unresolved at the time of discharge.  The Veteran should be afforded a VA examination to determine whether he has shin splints or any other residual of the stress fractures that he had in service.

With respect to the Veteran's low back pain, service treatment records reflect that the Veteran hurt his back during a parachute landing in September 1994.  While x-rays in 2009 showed an essentially normal spine, x-rays alone are insufficient to rule out all possible low back disorders.  The Veteran should be afforded a VA examination to determine whether he currently has a low back disorder that is related to the September 1994 back injury in service.

The Veteran's service treatment records reflect that he was given a waiver to entry into the service for chronic bronchitis.  However, there are other notations indicating that the Veteran actually had acute, rather than chronic, bronchitis.  Service treatment records do not show any treatment for any type of bronchitis.  He had an upper respiratory infection in February 1998.  It is unclear whether the condition noted at the Veteran's entry into service was chronic in nature, or if his current breathing problems are related to that condition as opposed to some other cause.  VA treatment records refer to the source of the Veteran's dyspnea on exertion as unknown.

Furthermore, given the Veteran's recognized service in the Southwest Asia Theater of Operations, the Board notes that the provisions of 38 C.F.R. § 3.317 are potentially applicable to the Veteran's claim for service connection for a respiratory disorder. For Veterans that have served in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

Since the Veteran complains of respiratory symptoms with an unknown cause, an examination is necessary to determine both whether this condition is related to that which was noted at entry as well as whether it may represent a symptom of an undiagnosed illness.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to obtain the Veteran's service treatment records from his period of service in the Reserve and should associate these records with the claims file.  If the records cannot be located, then all efforts to obtain the records should be documented in the claims file and the Veteran and his attorney should be notified of VA's inability to obtain the records.

2.  The RO should contact the Veteran and request that he identify all treatment that he received for his claimed disabilities since June 2011.  All identified treatment records should be obtained.  VA treatment records should also be obtained, including specifically results of a pulmonary function test that was performed in or around October 2011.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

3.  The Veteran should be afforded a VA orthopedic examination to determine the nature and etiology of any left knee, ankle, low back, and shin splint conditions.  The examiner should review the claims file in conjunction with the examination.  All necessary tests and studies should be performed.  With respect to each diagnosed disorder, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) due to a disease or injury that occurred during the Veteran's service.  The examiner's report should contain a complete rationale for all of the conclusions that are set forth therein.  If the examiner is unable to answer one or more of the questions posed without resort to undue speculation, then he or she should explain why this is the case.

4.  The Veteran should be afforded a VA respiratory examination.  The examiner should review the claims file in conjunction with the examination.  The examiner should indicate whether the Veteran's current respiratory problems are the same as the bronchitis which was noted at his entry into service and, if so, whether that disorder was aggravated beyond its normal progression in service.  If a respiratory disorder that is different from that which was noted at entry is diagnosed, then the examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) due to a disease or injury that occurred during the Veteran's service.

To the extent that the Veteran has respiratory signs or symptoms that cannot be attributed to a diagnosed ailment, the examiner should opine as to whether it is at least as likely as not that such signs or symptoms represent an undiagnosed or chronic multi-symptom illness attributable to exposure to environmental hazards as a result of the Veteran's service in the Southwest Asia Theater of Operations.

A complete rationale for all of the examiner's conclusions should be set forth in the report of examination.  If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, then he or she should explain why this is the case.

5.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


